Title: From Alexander Hamilton to George Clinton, 27 February 1804
From: Hamilton, Alexander
To: Clinton, George



Albany Feby. 27. 1804
Sir

It is now a long time since a very ⟨odious⟩ slander has been in circulation to the prejudice of my character. It has come to my ears in more than one way, but always ’till lately without the disclosure ⟨of⟩ any source to which I could resort for explanation or detection. Within a few days, Mr. Kane of this City related to me a story as coming from Judge Purdy, in substance very similar to the calumny to which I have alluded. The amount of his information and the result of an interview with Judge Purdy are contained in the inclosed paper. You will observe, Sir, that your name is implicated in the transaction, with what warrant it would be improper for me to prejudge. But the very mention of your name adds importance to the affair and increases the motives to investigation.
The charge, even in the mitigated f⟨orm⟩ to which it is reduced by Judge Purdy’s admission, is ⟨of⟩ a nature too derogatory to permit me to pass it lightly over. It is essential that its origin and progress should be traced as fully as may be practicable, in order to the thorough exposure of its falshood and malignity.
The assertions of Judge Purdy ⟨au⟩thorise me to appeal to you for a frank and candid explanation of so much of the matter as relates to yourself. This explanation I request as speedily as may be.
I have the honor to be Sir   Your obed ser

His Excelly ⟨Governor Clinton⟩

